Citation Nr: 1711390	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  09-32 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral aphakia with anterior vitrectomy of the left eye with irridectomy and aphakia contact of the right eye with posterior chamber intraocular lens.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for an increased rating for his service-connected bilateral aphakia.  In January 2012 and March 2015, the Board remanded the claim for additional development of the record.

The issue of service connection for a left knee disability was remanded by the Board in January 2012 and again in March 2015.  A July 2015 rating decision granted the claim, resolving this matter.

As noted in the January 2012 and March 2015 remands, the issues of whether new and material evidence has been received to reopen a claim for service entitlement to service connection for a back disability, and an increased rating for shrapnel wound scars to the face and left cheek were raised by the record in a December 2011 written brief presentation.  However, these issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C F R § 19 9(b) (2016).


FINDING OF FACT

The Veteran's best corrected distant vision in each eye is 20/40.


CONCLUSION OF LAW

A rating in excess of 30 percent for bilateral aphakia with anterior vitrectomy of the left eye with irridectomy and aphakia contact of the right eye with posterior chamber intraocular lens is not warranted.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.84, Diagnostic Code 6029 (as in effect prior to December 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by an October 2012 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's VA medical records have been secured.  He was afforded VA examination to determine the severity of his service-connected eye disability.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA outpatient treatment records show that the Veteran complained of decreased vision in August 2008.  Visual acuity in the left eye was 20/400.  

On November 2008 VA examination of the eyes, it was noted that the Veteran had had three penetrating keratoplasties, most recently, three weeks earlier.  There was a recent history of a displaced intraocular lens in the left eye, for which at attempt at repositioning had been made three weeks earlier.  It was noted that the intraocular lens remained in poor position, and surgery was scheduled for the next day to take down the corneal graft to better manipulate the lens.  It was indicated that the Veteran was not seen by a physician since a full dilated examination could not be done until the intraocular lens was repositioned.  Examination revealed that corrected visual acuity in the right eye was 20/20 for near and distance, and in the left eye, corrected distant vision was 1/200 and near vision was 20/20.  There was no afferent pupillary defect.  A central visual field was full in both eyes.  Visual field testing showed that the visual field in the right eye extended form 48 degrees nasally; 38 degrees superiorly; 76 degrees temporally; and 60 degrees inferiorly.  In the left eye, visual field extended from 50 degrees nasally; 42 degrees superiorly; 62 degrees temporally; and 54 degrees inferiorly.  The examiner stated that the Veteran's ocular condition was moderately severe, although a final assessment of his vision could not be made until the current treatment course was finished.

VA outpatient treatment records show that in November 2008, the Veteran underwent repositioning of the anterior chamber intraocular lens of the left eye.  In September 2009, he complained of decreasing visual acuity for the previous two weeks, as well as sharp pain.  Examination revealed that visual acuity in the left eye was 20/400, pinhole.  The assessment was dislocated anterior chamber, intraocular lens, failing corneal graft.  In August 2010, visual acuity in the right eye was 20/30-2 and 20/100 in the left eye.  The assessment was that the Veteran was doing well, but had a large hyperopic shift, likely due to epiretinal membrane.  The Veteran stated in January 2011 that he had had four total corneal transplants.  An examination demonstrated that corrected visual acuity in the right eye was 20/50 and 20/50 in the left eye.  The next month, confrontational visual fields were full to finger count.  In September 2011, corrected visual acuity in the right eye was 20/30 and uncorrected visual acuity in the left eye was 20/40.  The Veteran stated in November 2011 that his visual acuity seems to come and go in the left eye.  Corrected visual acuity in the right eye was 20/25 and uncorrected visual acuity in the left eye was 20/80.  It was noted in November 2012 that visual fields were full in the right eye and unreliable in the left eye.

On VA examination of eyes in May 2012, the Veteran's uncorrected visual acuity in the right eye was 20/200 for distance and 20/40 or better for near; his corrected right eye visual acuity was 20/50 for both distant and near vision.  In the left eye, uncorrected visual acuity was 20/50 for distance and 20/70 for near.  Corrected visual acuity for both distant and near vision in the left eye was 20/40 or better.  An afferent pupillary defect was not present.  The Veteran did not have anatomical loss, light perception only, extremely poor vision or blindness of either eye.  He did not have a corneal irregularity that resulted in severe irregular astigmatism.  He did not have diplopia.  It was noted that the Veteran had a visual field defect, and contraction of the visual field, but did not have a visual field loss.  He did not have a scotoma or legal blindness based upon a visual field loss.  The Veteran had ptosis, a corneal condition, cataracts and glaucoma.  It was noted he had had a corneal transplant in the left eye and the residuals included pain, photophobia and glare sensitivity.  He did not have keratoconus or pterygium.  The decrease in visual acuity was attributable to eye trauma/corneal transplant.  He had a postoperative cataract in the left eye.  There was a replacement intraocular lens in the right eye.  He had aphakia of the left eye and open angle/traumatic glaucoma of the right eye.  The examiner indicted that the Veteran's eye condition impacted his ability to work.  He noted that the Veteran had trouble with depth, and stated he had been a mortician and had trouble doing procedures.  The diagnoses were glaucoma, corneal transplant and ptosis.  

The Veteran was again afforded a VA eye examination in June 2015.  Uncorrected visual acuity in the right eye was 20/100 for distance and 20/40 or better for near.  Corrected right eye visual acuity was 20/40 or better for distance and near vision.  In the left eye uncorrected visual acuity was 20/40 or better for distance and 20/200 for near vision.  Corrected left eye visual acuity was 20/40 or better for both distant and near vision.  An afferent pupillary defect was not present.  He did not have anatomical loss, light perception only, extremely poor vision or blindness of either eye.  He did not have a corneal irregularity that resulted in severe astigmatism.  He did not have diplopia.  He had a visual field defect and contraction of a visual field, but did not have loss of visual field.  The Veteran had a scotoma affected at least 1/4 of the visual field of the left eye.  He did not have legal blindness based upon visual field loss.  The residuals of the corneal implant in the left eye were pain, photophobia, and glare sensitivity.  He did not have a keratoconus or pterygium.  His visual loss was due to glaucoma and not a corneal condition.  The Veteran had bilateral postoperative cataracts, but he did not have a replacement intraocular lens.  He had aphakia of the left eye.  His left eye glaucoma resulted in a need for continuous medication.  His other eye conditions were epiretinal membrane of the left eye, iris atrophy of the left eye; pain in the left eye; and loss of depth perception.  The examiner stated that the Veteran's eye condition impacted his ability to work, and noted that he would not be able to obtain certain licenses.  The diagnoses were glaucoma of the left eye, pseudophakia of the right eye, and aphakia of the left eye.  

During the rating period on appeal, VA amended its regulations for rating disabilities of the eye 73 Fed Reg 66 543 (Nov 10 2008).  It is indicated in the Federal Register that these amendments shall apply to all applications for benefits received by VA on or after December 10 2008.  As the Veteran's claim was received in July 2008, the amended provisions are not for application in this case.

A 30 percent rating is warranted for bilateral or unilateral aphakia.  Note:  The 30 percent rating prescribed for aphakia is a minimum rating to be applied to the unilateral or bilateral condition and is not to be combined with any other rating for impaired vision.  When only one eye is aphakic, the eye having poorer corrected visual acuity will be rated on the basis of its acuity without correction.  When both eyes are aphakic, both will be rated on corrected vision.  The corrected vision of one or both aphakic eyes will be taken one step worse than 20/70 (6/21).  Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.484, Diagnostic Code 6029.  

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75. 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity. 38 C.F.R. § 4.84a, Codes 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a.

A 30 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6076, 6077, 6078. 

A 40 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50. 38 C.F.R. § 4.84a, Diagnostic Codes 6073, 6076. 

A 50 percent rating is warranted for: (1) corrected visual acuity of both eyes to 20/100; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; or (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye. 38 C.F.R. 4.84a, Diagnostic Codes 6073, 6076, 6078. 

A 60 percent rating is warranted for: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; and (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100. 38 C.F.R. 4.84a, Diagnostic Codes 6073, 6076. 

A 70 percent rating is warranted for: (1) corrected visual acuity to 20/200 in both eyes; (2) corrected visual acuity in one eye to 10/200 and 20/200 in the other eye; and (3) corrected visual acuity in one eye to 5/200 and 20/200 in the other eye. 38 C.F.R. 4.84, Diagnostic Codes 6072, 6075. 

A 100 percent rating is warranted for corrected visual acuity to 5/200, bilaterally. 38 C.F.R. § 4.84, Diagnostic Code 6071.

Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80. 

Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at one foot and when further examination of the eyes reveals that perception of objects, hand movements or counting fingers cannot be accomplished at three feet.  Lesser extents of vision, particularly perception of objects, hand movements, or counting fingers at distances less than three feet, being considered of negligible utility.  38 C.F.R. § 3.350 (a)(4).  As will be discussed further below, there is no evidence of blindness in either eye in the present case.

As discussed above, the rating criteria effective prior to December 10, 2008 are applicable in this case.  

The Board notes that the Veteran was examined by the VA in November 2008, but he had recently had left eye surgery and a complete assessment could not be made since a dilated examination was not possible.  The examiner noted that the Veteran's ocular condition was moderately severe.  

As noted above, service connection is in effect for bilateral aphakia.  As such, both eyes are rated on corrected vision.

The May 2012 VA examination report discloses that the Veteran's corrected visual acuity at distance was 20/40 in each eye.  Similarly, the most recent VA examination, conducted in June 2015, demonstrated that the Veteran had corrected visual acuity of 20/40 or better in each eye.  Such findings do not provide a basis for a rating in excess of 30 percent for the Veteran's service-connected bilateral aphakia.  The Veteran is in receipt of the minimum rating for aphakia, and a higher rating based on visual acuity is not warranted.  

Under the regulations applicable to this case, the Veteran's bilateral aphakia is rated on visual impairment.  Even if the Board were to consider any visual field impairment, the record shows that a higher rating is not warranted.  The visual field tests on the May 2012 and June 2015 VA examinations revealed the Veteran has a contraction of his visual field, but he did not have loss of a visual field.  Accordingly, an increased rating based on visual field loss is not warranted.  

The symptoms and related functional impairment the Veteran describes in his own reports do not satisfy the schedular criteria for a rating for the Veteran's bilateral aphakia in excess of that currently assigned.  Accordingly, the Board finds that the preponderance of the evidence is against the claim.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and impairment associated with the Veteran's bilateral aphakia are encompassed by the criteria for the schedular ratings assigned.  The Veteran has not alleged any manifestations or functional impairment that is not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board notes that a total rating based on individual unemployability due to service-connected disability has been in effect since 1998.



ORDER

An increased rating for bilateral aphakia with anterior vitrectomy of the left eye with iridectomy and aphakia contact of the right eye with posterior chamber intraocular lens is denied.



____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


